Citation Nr: 1425250	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-02 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for injury to Muscle Group VI prior to October 28, 2013.

2. Entitlement to a compensable initial disability rating for residual scars of the left upper extremity.

3. Entitlement to service connection for a left leg disability, to include degenerative joint disease, peripheral atherosclerotic vascular disease, and deep vein thrombosis (DVT), and to include as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to August 1965 and from October 1965 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2008 and July 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In April 2011, the Veteran and his wife provided testimony at a personal hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

In an October 2012 rating decision, the RO granted a disability rating of 30 percent for injury to Muscle Group V and Muscle Group VI, effective February 26, 2008, with a separate noncompensable disability rating for residual scars of the left upper extremity, effective February 26, 2008.  In October 2013, the RO granted a separate disability rating of 10 percent for Muscle Group VI, effective February 26, 2008, and continued the 30 percent disability rating for Muscle Group V, effective February 26, 2008.  In a March 2014 rating decision, the RO increased the disability rating for Muscle Group VI to 30 percent, effective October 28, 2013.  As the 30 percent rating is the maximum disability rating for these disabilities, the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Throughout the pendency of the appeal, the Veteran's injury to Muscle Group VI resulted in severe disability.

2. The probative, competent evidence does not demonstrate that the Veteran's residual scars of the left upper extremity are unstable, painful, or deep, or that they measure an area of 144 square inches or greater.

3. The most probative, competent evidence does not demonstrate that a left leg disability is causally or etiologically related to active duty or manifested to a compensable degree within one year of separation from active duty.

4. The probative, competent evidence does not demonstrate that a left leg disability is causally related to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. Prior to October 28, 2013, the criteria for a disability rating of 30 percent for injury to Muscle Group VI have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.73, Diagnostic Code 5306 (2013).

2. The criteria for a compensable initial disability rating for residual scars of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic Code 7802 (2013).

3. The criteria for service connection for a left leg disability, to include degenerative joint disease, peripheral atherosclerotic vascular disease, and DVT, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board grants a 30 percent disability rating for the Veteran's service-connected injury to Muscle Group VI prior to October 28, 2013, which represents a full grant of the issue on appeal.  As such, further discussion as to VA's duties to notify and assist in connection with this issue is rendered moot.

An April 2008 letter satisfied the duty to notify provisions with respect to the direct service connection claim, to include notification of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, pursuant to the Board's March 2013 remand, an April 2013 letter satisfied the duty to notify provisions with respect to the secondary service connection claim.  Concerning the service-connected residual scars of the left upper extremity, the Veteran's filing of a notice of disagreement as to the initial rating assigned did not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggered VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  The RO has provided the Veteran the required statement of the case discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  Therefore, the Board finds the Veteran has been informed of what is necessary to achieve higher ratings for the service-connected disability decided herein.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton, 9 Vet. App. 553 (1996).

VA has also satisfied its duty to assist the Veteran.  The record contains service treatment records, VA examination reports, private treatment records, and lay evidence.  The Veteran also underwent VA examination in connection with his service-connected injury to Muscle Group VI and residual scars in February 2009.  In August 2011, the Board remanded all of the Veteran's claims on appeal for VA examination.  As such, the Veteran underwent VA examination in May 2012 in connection with all of his claims.  Pertaining to the service connection claim, the VA examiner reviewed the Veteran's claims file, completed a physical evaluation, and provided clinical findings and an opinion with adequate rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In December 2013, the Veteran underwent further VA examination in connection with the increased disability rating claims.  In this respect, the record shows the VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided sufficient information to rate the service-connected disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Furthermore, in addition to the issuance of a VCAA notice letter, the Board also remanded the Veteran's service connection claim in March 2013 for adjudication of the claim to reopen the claim of entitlement to service connection for a low back disability, as the two claims were intertwined.  The RO adjudicated the low back disability claim in an April 2013 rating decision.  In addition, the Board directed that the RO re-adjudicate the Veteran's increased rating claims.  As the issues were re-adjudicated in the March 2014 rating decision, the Board finds the RO substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the April 2011 hearing, the VLJ explained the necessity to submit evidence reflecting the severity of the Veteran's service-connected disabilities and asked questions to ascertain the extent of any current symptoms or treatment for the disabilities.  The VLJ also asked questions relevant to the information and evidence necessary to substantiate the service connection claim, as well as solicited information relevant to the submission of evidence that might have been overlooked and that might substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As all relevant facts have been properly and sufficiently developed in this appeal, no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Increased rating - General

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Injury to Muscle Group VI

Under 38 C.F.R. § 4.73, Diagnostic Codes 5301 to 5323 prescribe the evaluation of disabilities manifested by muscle injuries based upon the classifications of slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d)(1)-(4) (2013).  The corresponding level of severity of a service-connected muscle injury is determined to a significant extent by the presence or absence of cardinal signs and symptoms of muscle disability, which consist of loss of power, lowered threshold of fatigue, weakness, pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe as follows: (1) Slight disability of muscles--(i) Type of injury. Simple wound of muscle without debridement or infection. (ii) History and complaint. Service department record of superficial wound with brief treatment and return to duty. Healing with good functional results. No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. (iii) Objective findings. Minimal scar. No evidence of fascial defect, atrophy, or impaired tonus. No impairment of function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles--(i) Type of injury. Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint. Service department record or other evidence of in-service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. (iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

(3) Moderately severe disability of muscles--(i) Type of injury. Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles--(i) Type of injury. Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56 (d) (2013).  

Prior to October 28, 2013, the Veteran's service-connected injury to Muscle Group VI is rated as 10 percent disabling under Diagnostic Code 5306 for a moderate disability.  38 C.F.R. § 4.73.  Muscle Group VI concerns the extension of the elbow, and the muscles affected consist of the triceps and anconeus.  Under Diagnostic Code 5306, a 10 percent rating is warranted for a moderate disability, a 20 percent rating is warranted for a moderately severe disability to a nondominant arm, and a 30 percent rating is warranted for a severe disability to a nondominant arm.  38 C.F.R. § 4.73.  The record establishes that the Veteran is right hand dominant.

Upon review, the Board finds the Veteran's injury to Muscle Group VI resulted in severe disability throughout the pendency of the appeal.  The Veteran's service treatment records show he was wounded by enemy mortars in April 1953.  The wounds of the left upper arm were opened vertically and the track was debrided.  A large missile was removed posterior to the humerus and several small missiles were removed from the skin and tricep muscle.  The record indicates the Veteran returned to duty after three weeks of recovery.  A December 1954 service treatment record shows the Veteran reported burning pain to any pressure over the area where there were retained fragments.  The physician noted there were several small, foreign metallic fragments in the upper part of the left arm, all in the deep soft tissues.  There was one area of tenderness in the brachioradialis muscle about the course of the radial nerve.  Subsequent service treatment records also document complaints regarding the Veteran's left upper extremity.     

In February 2009, the Veteran reported pain, increased fatigability, and weakness, with weekly, moderate flare-ups that lasted hours.  X-ray examination in March 2009 revealed multiple metallic foreign bodies (bullet fragments) in the left lateral soft tissue, and the radiologist noted this was considered a major abnormality.  In addition, the May 2012 VA examiner noted there was visible or measurable atrophy, some impairment of muscle tonus, and some loss of muscle substance.  The Veteran reported consistent loss of power, weakness, lowered threshold of fatigue, and pain.  On physical examination, muscle strength was four out of five, and there was a loss of two centimeters due to muscle atrophy.  Furthermore, the VA examiner reported that there was X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  Therefore, the Board finds the Veteran's service-connected injury to Muscle Group VI warrants a 30 percent disability rating prior to October 28, 2013.  A higher schedular rating is not provided.

Residual Scars of the Left Upper Extremity

Effective October 23, 2008, VA revised the criteria for the evaluation of scars to allow for separate evaluations for scars that are both disfiguring and painful.  73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In this case, the Board will apply both the old and new regulations.

Prior to October 23, 2008, scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warranted a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating was warranted for an area or areas of such scars exceeding 12 square inches (77 sq.cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2008).  A deep scar was one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).  A 10 percent rating was also warranted for scars (other than those on the head, face, or neck) that were superficial and that did not cause limited motion, provided that they covered an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A 10 percent rating was also warranted for scars which were superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar was one where, for any reason, there was frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A 10 percent rating was also warranted for a superficial scar which was painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Other scars were rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Under the most recent criteria, Diagnostic Code 7804 pertains to evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, a 20 percent rating for three or four scars, and a 30 percent rating for five or more scars.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118 (2013).

Diagnostic Codes 7801 and 7802 continue to provide for assignment of disability evaluations on the basis of surface area of the affected scars.  The revised Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  A rating is to be assigned on the basis of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under another appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2013).

On VA examination in February 2009, the Veteran had two scars on the left upper extremity resulting from a shrapnel fragmentation wound that was painful but without skin breakdown.  The first scar was located in the lateral area of the left arm/humerus, mid shaft area, and measured .3 centimeters in width and 7 centimeters in length.  There was no tenderness on palpation, no adherence to underlying tissue, no underlying soft tissue damage, and no skin ulceration or breakdown over the scar.  The scar did not result in limitation of motion or loss of function.  The second scar was located in the triceps area of the left arm/humerus, mid shaft area, and measured .3 centimeters in width and 8 centimeters in length.  There was no tenderness on palpation, no adherence to underlying tissue, no underlying soft tissue damage, and no skin ulceration or breakdown over the scar.  The scar did not result in limitation of motion or loss of function.

In May 2012, the Veteran underwent additional VA examination.  The Veteran reported that his scars were not painful or unstable with frequent loss of covering of the skin over the scars.  In addition, none of the scars were due to burns.  On physical examination, there were two superficial, non-linear scars that affected the left upper extremity.  The first measured 7 by .3 centimeters and the second measured 8 by .3 centimeters, which resulted in an approximate total area of 4.5 square centimeters.  Neither of the scars resulted in limitation of function or impacted the Veteran's ability to work.  

On VA examination in December 2013, the Veteran denied any change in the size of the scars through the years.  He did not report any scars that were painful or unstable, with frequent loss of covering of the skin over the scars.  Physical examination revealed two superficial, non-linear scars on the left arm that measured 7 by .3 centimeters and 8 by .3 centimeters, respectively.  The approximate total area affected was 4.5 square centimeters.  The scars did not result in any limitation of function nor did they impact the Veteran's ability to work.  

Upon review, the Board finds the Veteran's service-connected residual scars of the left upper extremity do not warrant a compensable rating at any time during the pendency of the appeal.  At no time were the Veteran's two scars described as deep or resulted in limitation of motion or function.  In addition, the Veteran's service-connected scars did not cover an area of 144 square inches or greater.  Further, the Veteran's scars were not described as unstable, with frequent loss of covering of skin over the scars, nor was there pain reported on examination.  The Veteran did not report any disabling effects as the result of the residual scars of the left upper extremity.

The Veteran is competent to report the symptoms related to his service-connected scars.  However, the record shows that he has consistently denied any pain and instability associated with his scars and has not reported that his scars have changed in size at any time during the pendency of the appeal.  Furthermore, he has not reported that his scars affect his ability to work or result in limited motion or function of his left upper extremity.  As such, the Board does not find the Veteran's reported symptoms support entitlement to a higher disability rating at any time during the pendency of the appeal.  

The Board finds that the preponderance of the evidence is against a finding that a compensable initial disability rating for residual scars of the left upper extremity is warranted at any time during the pendency of the appeal.  As such, there is no doubt to be resolved in the Veteran's favor.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the Board has considered whether this case should be referred for extraschedular consideration.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's service-connected injury to Muscle Group VI, and residual scars of the left upper extremity are evaluated by criteria which is found by the Board to specifically contemplate the level of impairment caused by each disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.114, Diagnostic Code 7305.  Throughout the pendency of the appeal, the Veteran's Muscle Group VI injury has been manifested by complaints of pain, fatigue and weakness.  The residual scars were described as superficial and non-linear, and there was no evidence of scars that were painful, unstable, deep, or resulted in limited motion or function.  As these symptoms are contemplated in the diagnostic codes criteria for assignment of a schedular rating, the Board finds the Veteran is not entitled to referral for extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Total Disability Rating Based on Individual Unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran raised the issue of entitlement to a TDIU in an October 2013 written statement, and in a March 2014 rating decision, the RO denied the claim.  The record does not show that the Veteran has submitted a notice of disagreement with the rating decision, and therefore, this issue is not for appellate review at this time.  

Service Connection      

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. 
§ 3.310).

The Veteran asserts that his current left leg disability is the result of an explosion of an improvised explosive device in Vietnam that caused him to flip backwards and knocked him unconscious.  He contends that he has experienced pain in his left leg since the in-service incident.  Alternatively, the Veteran asserts that his current left leg disability is related to a back disability that was incurred during active duty.

Preliminarily, the Board notes the Veteran is not service-connected for a low back disability, and as such, service connection for a left leg disability cannot be established on a secondary basis in this manner.

Here, the record demonstrates multiple diagnoses of a left leg disability during the pendency of the appeal.  A July 2008 private treatment record reflects diagnoses of DVT of the left extremity and peripheral atherosclerotic vascular disease in the bilateral lower extremities.  In May 2012, the VA examiner diagnosed degenerative joint disease (arthritis) of bilateral knees.  As such, the Board finds the Veteran has established a current disability for service connection purposes. 

In addition, there is some indication of an in-service event.  An undated report of medical history indicates the Veteran had been in the service for 13 years and shows he reported cramps in his legs.  A May 1975 report of medical history shows the Veteran reported witnessing a booby trap explode in Vietnam in October 1966, which burned his right hand and caused the loss of two fingernails.

With respect to a nexus between any current left leg disability and an in-service event, however, the medical opinions of record do not support the Veteran's contentions.  First, the Board notes the private treatment records from Dr. J. A. Quintos and Dr. J. Manicdao-Nudo indicate the Veteran's left leg conditions are the result of a low back disability.  In September 2008, Dr. Quintos noted the Veteran's primary complaint was pain in the low back and leg.  Dr. Quintos reported that the Veteran's leg pain usually appeared from a few days to several weeks after the onset of back pain, but in some instances, the two were associated from the beginning, and on occasion, the Veteran complained of leg pain alone.  Dr. Quintos found abnormalities in the lower limbs resulted from irritation and injury of the nerve root.  An undated report from Dr. Manicdao-Nudo shows the Veteran reported a history of bilateral leg pain and swelling with claudication, sensation of tightness of foot and leg associated with numbness and cramps.  Dr. Manicdao-Nudo diagnosed, among other conditions, lumbar spondylosis with L5 lumbar radiculopathy.  As stated above, however, the Veteran is not service-connected for a low back disability, and therefore, these records and opinions do not carry any probative value with respect to the issue on appeal.  

Here, the only medical opinion addressing service connection on a direct basis is a May 2012 VA examiner's opinion, which is negative to the Veteran's claim.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Specifically, the VA examiner noted there was no note of any chronic left lower leg, left knee, or any blood coagulation abnormalities documented while the Veteran was still in the service.  The Veteran's discharge examination revealed normal lower extremities, and on his May 1975 report of medical history, the Veteran denied any complaints or problems pertaining to arthritis, rheumatism, or bursitis, bone, joint, or other deformities.  In addition, no abnormalities of the lower extremities were noted on the May 1975 report of medical examination, which was five years post-retirement from active duty and nine years since the booby trap explosion in Vietnam.  In addition, the Veteran was still able to work as a carpenter after his retirement from service.  In this respect, the VA examiner found that if the Veteran had a left lower leg condition caused by the in-service injury, he would have had difficulty working as a carpenter after discharge, and there would be medical evidence of on and off lower leg pain while he was working as a carpenter.  

The VA examiner also noted the February 2008 private treatment records reflecting a diagnosis of DVT in both lower extremities.  However, no findings of DVT were found in the service treatment records.  The VA examiner listed a number of factors according to the American Academy of Orthopedic Surgery that may contribute to the formation of thrombi in the veins, with the strongest risk factor being age.  The VA examiner noted the Veteran was already in his 70's when he was diagnosed with DVT, which was not an uncommon diagnosis for a person of his age.  In addition, the Veteran's latest X-ray examination reports revealed findings of degenerative arthritis of the knees.  Here, the VA examiner noted Dr. Quintos' findings regarding the Veteran's back condition, and a November 2009 VA opinion that did not relate a back disability to service.  Upon review of all available records, the VA examiner found the Veteran's left lower leg condition could be attributed to severe arthritic changes of his left knee, combined with DVT, and the radiculopathy he was experiencing secondary to his lumbar spondylosis.  These causative factors, however, could all be the result of the normal aging process and not due to the injury he incurred during active duty.

In this case, the Board finds the May 2012 opinion provided by the VA examiner deserves significant probative value.  First, the opinion was based on a physical examination of the Veteran as well as a complete review of the Veteran's records.  In addition, the VA examiner specifically commented on the private treatment records, opinions, and lay evidence of record, in particular citing to the Veteran's pertinent reports of his symptoms, and applied outside medical literature to the specific facts of the Veteran's case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the VA examiner provided an alternative etiology for the Veteran's current disabilities supported by outside medical literature.  

Here, the only opinion relating a current left leg disability to active duty is the Veteran's own statements.  The Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of a left leg disability, to include arthritis, peripheral atherosclerotic vascular disease, and DVT.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the origin or cause of these leg disabilities is not a simple question that can be determined based on mere personal observation by a lay person, and as such, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of a left leg disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.

The Board notes that the May 2012 VA examiner reported a diagnosis of degenerative joint disease (arthritis) and that arthritis is one of the conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Walker, 708 F.3d at 1338.  Here, however, the Board finds the evidence does not support the Veteran's assertions that he has experienced leg pain since any in-service event or injury.  Service treatment records do not demonstrate any complaints of or treatment for leg pain beyond the one notation of leg cramps, which contradicts the Veteran's assertions.  In addition, the first notation of leg complaints is found in a private treatment record dated October 2007, approximately 42 years following separation from service.  This prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Furthermore, the record indicates that arthritis was not diagnosed until May 2012 and therefore may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Moreover, the Board finds the Veteran's testimony at the April 2011 hearing does not fully support his earlier contentions regarding the onset of his leg symptoms.  Rather, the Veteran's statements appear to indicate that he associates his leg symptoms with his nonservice-connected back disability.  The Veteran specifically reported that he believed that his altered gait and back pain had caused his left leg symptoms.  As such, the Veteran's statements regarding the origin and onset of his leg symptoms have been somewhat inconsistent during the pendency of the appeal.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Therefore, the Board finds the Veteran's lay statements with respect to continuity of symptomatology are of little probative value and are insufficient for purposes of establishing entitlement to service connection.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a left leg disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

  
ORDER

Entitlement to a disability rating of 30 percent for injury to Muscle Group VI is granted prior to October 28, 2013.

Entitlement to a compensable initial disability rating for residual scars of the left upper extremity is denied.

Entitlement to service connection for a left leg disability, to include degenerative joint disease, peripheral atherosclerotic vascular disease, and DVT, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


